 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   STEVE JOEL MOFFETT, SR.,                                 Case No. 2:18-CV-01678-GMN-EJY
 5                  Plaintiff,
                                                                            ORDER
 6          v.
 7   KEOLIS TRANSIT AMERICA, INC., and
     DOES 1-10,
 8
                    Defendants.
 9

10          Before the Court is Defendant Keolis Transit America, Inc.’s Motion for Protective
11   Order (ECF No. 83). The Court has considered Defendant’s Motion and Plaintiff’s Reply (ECF
12   No. 89). The Court finds the following.
13          Defendant’s Motion seeks an order from the Court protecting it from having to produce a
14   former executive/employee for a deposition noticed by Plaintiff.           While Plaintiff opposes
15   Defendant’s Motion, Plaintiff does not offer any facts in opposition to Defendant’s contention that
16   it no longer employs the individual Plaintiff seeks to depose. In the absence of any factual dispute,
17   and in the presence of Defendant’s contention that it no longer employs the individual Plaintiff seeks
18   to depose over whom it apparently has no control, the Court grants Defendant’s Motion. This Order
19   does not necessarily prevent the deposition of the individual, but rather prevents Defendant from
20   having to produce the individual for deposition. If Plaintiff wishes to depose the former CEO of
21   Defendant, Plaintiff must subpoena that individual for appearance at deposition.
22          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion for Protective
23   Order (ECF No. 83) is GRANTED.
24          DATED: January 22, 2020
25

26
                                                   ELAYNA J. YOUCHAH
27                                                 UNITED STATES MAGISTRATE JUDGE
28
                                                      1
